DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 09/10/2020 and 02/10/2022 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 09/10/2020 are approved by examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 6, 7, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (U.S. Pub. No. 2019/0334516, hereinafter “Itoh”) in view of Blossfeld et al. (U.S. Pat. No. 5,530,394, hereinafter “Blossfeld”).
Regarding claim 1, Itoh (e.g., Fig. 15) shows a circuit powered by a power supply voltage (Vin) and a reference voltage (Ground), comprising: a power transistor (M1); a cascode transistor (M2); wherein the power transistor (M1) and cascode transistor (M2) are connected in series; a driver circuit (25b) having an output driving a control terminal of the power transistor (M1), wherein the driver circuit (25b) has a first power supply node (lower node of 25b) coupled to receive a floating voltage (Vhr) that is also applied to a control terminal of the cascode transistor (M2); and a variable voltage generator (drive power source in para. [0031], “Further, the switching circuit part 11 operates when receiving a drive voltage Vhr from a drive power source (not illustrated)” configured to generate the floating voltage (Vhr).
Itoh does not show said variable voltage generator generating the floating voltage to track either the power supply voltage or the reference voltage over a first range of voltage levels for said power supply voltage and further generating the floating voltage to satisfy a ratio metric relationship dependent on the power supply voltage and reference voltage over a second range of voltage levels for said power supply voltage.
	However, Blossfeld discloses also a power supply circuit (Fig. 1) that comprises a variable voltage generator (2) generating the floating voltage (HV) to track the reference voltage (0V) over a first range (0-F in Fig. 2) of voltage levels for a power supply voltage (VDD) Document D2 discloses (see Fig. 1) a variable voltage generator (2) generating a floating voltage (HV) to track the reference voltage (OV) over a first range ([0-F] in Fig. 2) of voltage levels for a power supply voltage (VDD) in order to increase the range of voltage levels for which the circuit is operational (see "In the starting range of the supply voltage VDD, i.e., in the range between OV and the second limiting value F, it is necessary for the fixed potential HV to be at or below ground potential M as soon as possible so that the p-channel current path i will be fully active (i.e., above pinch-off) at low VDD voltage values if possible." in col. 3, line 60 - col. 4, Iine 5) and further generating the floating voltage (HV) to satisfy a ratio metric relationship dependent on the power supply voltage and reference voltage over a second range (see either range [F-K'] or range [K'-24] in Fig. 2) of voltage levels for said power supply voltage.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the variable voltage generator generating the floating voltage to track either the power supply voltage or the reference voltage over a first range of voltage levels for said power supply voltage and further generating the floating voltage to satisfy a ratio metric relationship dependent on the power supply voltage and reference voltage over a second range of voltage levels for said power supply voltage as taught in Blossfeld into the power supply circuit of Itoh for the purpose of enhancing the power efficiency of the circuit via “preventing voltage breakdown” within the circuit (Blossfeld, abstract).

Regarding claim 2, Itoh shows wherein the power transistor (M1) and cascode transistor (M2) are part of a high side driver circuit coupled to a switching node (Psw), and wherein the driver circuit has a second power supply node (upper node of 25b) coupled to receive the power supply voltage (Vin).

Regarding claims 6 and 11, Itoh shows  further comprising an inductor (L1) having a first terminal coupled to the switching node  (Psw) and a second terminal coupled to an output node (Pout) where a DC-DC converted output voltage is generated.

Regarding claim 7, Itoh shows wherein the power transistor (M3) and cascode transistor (M4) are part of a low side driver circuit coupled to a switching node (Psw), and wherein the driver circuit (26) has a second power supply node (lower node of 26) coupled to receive the reference voltage (Ground).

Regarding claim 12, Itoh shows a high side power transistor (M1); a high side cascode transistor (M2); wherein the high side power transistor (M1) and high side cascode transistor (M2) are connected in series between a power supply voltage (Vin) and a switching node (Psw); a low side power transistor (M4); a low side cascode transistor (M3); wherein the low side power transistor (M3) and low side cascode transistor (M4) are connected in series between the switching node (Psw) and a reference voltage (Ground); a high side driver circuit (25b) having an output driving a control terminal of the high side power transistor (M1), wherein the high side driver circuit has a first power supply node  (upper node of 25b) coupled to receive the power supply voltage (Vin) and a second power supply node (lower node of 25b) coupled to receive a floating ground voltage (Vhr) that is also applied to a control terminal of the high side cascode transistor 9M2); a low side driver circuit (26) having an output driving a control terminal of the low side power transistor (M4), wherein the low side driver circuit (26) has a first power supply node (upper node of 26) coupled to receive a floating supply voltage (Vhr) that is also applied to a control terminal of the low side cascode transistor (M3) and a second power supply node (lower node of 26) coupled to receive the reference voltage (Ground); a first and second variable voltage generators (drive power source in para. [0031], “Further, the switching circuit part 11 operates when receiving a drive voltage Vhr from a drive power source (not illustrated)” configured to generate the floating voltage (Vhr).
	Itoh does not show wherein the floating ground voltage tracks the reference voltage over a first range of voltage levels for said power supply voltage and further satisfies a first ratio metric relationship dependent on the power supply voltage and reference voltage over a second range of voltage levels for said power supply voltage;  and wherein the floating supply voltage tracks the power supply voltage over the first range of voltage levels for said power supply voltage and further satisfies a second ratio metric relationship dependent on the power supply voltage and reference voltage over the second range of voltage levels for said power supply voltage; wherein the first and second ratio metric relationships are different.
	However, Blossfeld discloses also a power supply circuit (Fig. 1) that comprises a variable voltage generator (2) generating the floating voltage (HV) to track the reference voltage (0V) over a first range (0-F in Fig. 2) of voltage levels for a power supply voltage (VDD) Document D2 discloses (see Fig. 1) a variable voltage generator (2) generating a floating voltage (HV) to track the reference voltage (OV) over a first range ([0-F] in Fig. 2) of voltage levels for a power supply voltage (VDD) in order to increase the range of voltage levels for which the circuit is operational (see "In the starting range of the supply voltage VDD, i.e., in the range between OV and the second limiting value F, it is necessary for the fixed potential HV to be at or below ground potential M as soon as possible so that the p-channel current path
i will be fully active (i.e., above pinch-off) at low VDD voltage values if possible." in col. 3, line 60 - col. 4, Iine 5) and further generating the floating voltage (HV) to satisfy a ratio metric relationship dependent on the power supply voltage and reference voltage over a second range (see either range [F-K'] or range [K'-24] in Fig. 2) of voltage levels for said power supply voltage.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the floating ground voltage tracks the reference voltage over a first range of voltage levels for said power supply voltage and further satisfies a first ratio metric relationship dependent on the power supply voltage and reference voltage over a second range of voltage levels for said power supply voltage;  and wherein the floating supply voltage tracks the power supply voltage over the first range of voltage levels for said power supply voltage and further satisfies a second ratio metric relationship dependent on the power supply voltage and reference voltage over the second range of voltage levels for said power supply voltage; wherein the first and second ratio metric relationships are different as taught in Blossfeld into the power supply circuit of Itoh for the purpose of enhancing the power efficiency of the circuit via “preventing voltage breakdown” within the circuit (Blossfeld, abstract).

Regarding claim 19, Itoh shows further comprising an inductor (L1) having a first terminal coupled to the switching node (Psw) and a second terminal coupled to an output node (Pout) where a DC-DC converted output voltage is generated.

Allowable Subject Matter
7.	Claims 3-5, 8-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	None of prior art of record taken alone or in combination shows wherein the variable voltage generator includes a resistive voltage divider coupled between the power supply voltage and the reference voltage, said resistive voltage generating an intermediate voltage that controls setting of the ratio metric relationship as recited in claims 3-5, 8-10 and 13-18.

				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838